Case 2:16-cr-20057-RHC-MKM ECF No. 43 filed 10/06/20               PageID.410      Page 1 of 3




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                        Case No. 16-20057

ABRAHAM BAYDOUN,

     Defendant.
_________________________________/

                    OPINION AND ORDER DENYING DEFENDANT’S
                           MOTION TO ALTER OR AMEND

       On July 27, 2020, the court denied Defendant Abraham Baydoun’s “Motion for

Compassionate Release.” (ECF No. 36.) In that order, the court held that Defendant’s

circumstances were not “extraordinary and compelling” under 18 U.S.C. §

3582(c)(1)(A). (ECF No. 36, PageID.336.) The court explained that his conditions were

“not so extraordinary that ‘irreparable harm or injustice would result if the relief is not

granted.’” (Id., PageID.338 (quoting United States v. Sapp, Case No. 14-20520, 2020

WL 515935, at *3 (E.D. Mich. Jan. 31, 2020) (Leitman, J.)).)

       Defendant presents a “Motion to Alter or Amend” the court’s July 27 opinion.

(ECF No. 37.) The government has filed a response. (ECF No. 41.)

       The court construes Defendant’s motion as a request for reconsideration of the

July 27 opinion. To prevail on a motion for reconsideration, there must be a “palpable

defect” that “misled” the court. E.D Mich. L.R. 7.1(h)(3). “A ‘palpable defect’ is a defect

which is obvious, clear, unmistakable, manifest, or plain.” Hawkins v. Genesys Health

Sys., 704 F. Supp. 2d 688, 709 (E.D. Mich. 2010) (Borman, J.). “[C]orrecting the defect”
Case 2:16-cr-20057-RHC-MKM ECF No. 43 filed 10/06/20               PageID.411     Page 2 of 3




must also “result in a different disposition of the case.” E.D Mich. L.R. 7.1(h)(3).

“Generally . . . the Court will not grant motions for . . . reconsideration that merely

present the same issue ruled upon by the Court, either expressly or by reasonable

implication.” Id.

       As the court explained in its order, (ECF No. 36, PageID.336), a defendant

seeking compassionate release must present “extraordinary and compelling”

circumstances, must have § 3553(a)’s sentencing factors weigh in his favor, must not

be a threat to others as determined by § 3142(g), and must fit within one of the four

categories in § 1B1.13 of the Sentencing Guidelines. 18 U.S.C. § 3582(c)(1)(A); U.S.

Sentencing Guidelines Manual § 1B1.13; see also United States v. Kincaid, 802 F.

App’x 187, 188 (6th Cir. 2020). The court explained that Defendant had already

contracted Covid-19 as early as May 28, 2020. (ECF No. 36, PageID.336.) He had been

asymptomatic and his records indicated he had not sought out nor received treatment

since testing positive. (Id., PageID.337.) Additionally, the court noted it was not aware of

any confirmed cases of an individual being re-infected with COVID-19 from a different

source after fully recovering. (Id.) FCI Elkton offers medical treatment if symptoms

develop in the future, and if released, the court has no assurances as to the quality of

healthcare Defendant would receive. (Id., PageID.337-38.)

       In his motion for reconsideration, Defendant fails to show that the court was

misled and has simply presented the same issue previously ruled upon by the court.

E.D Mich. L.R. 7.1(h)(3). Specifically, he presents no new evidence as to his medical

condition and whether he has successful recovered from COVID-19. The court is not

persuaded that alteration or amendment of its original order is necessary. Accordingly,



                                                  2
Case 2:16-cr-20057-RHC-MKM ECF No. 43 filed 10/06/20                          PageID.412      Page 3 of 3




        IT IS ORDERED that Defendant’s “Motion to Alter or Amend Opinion and Order”

(ECF No. 37) is DENIED.

                                                  s/Robert H. Cleland
                                                  ROBERT H. CLELAND
                                                  UNITED STATES DISTRICT JUDGE
Dated: October 6, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, October 6, 2020, by electronic and/or ordinary mail.

                                                  s/Lisa Wagner
                                                  Case Manager and Deputy Clerk
                                                  (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\16-20057.BAYDOUN.MotiontoAlterorAmend.LD.RMK.docx




                                                          3
